                                  THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
                                               ****

 UNITED STATES OF AMERICA,

              Plaintiff,                                     2:17-cr-0042-APG-DJA

 vs.                                                         DATE: May 18, 2021

 SHAMARIAE MARSHON JONES, et al.,                            Courtroom 4B

              Defendants.


THE HONORABLE ANDREW P. GORDON, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Melissa Johansen          COURT REPORTER: Paige Christian

COUNSEL FOR PLAINTIFF: Allison Reese, Shaheen Torgorley, and Case Agent Zackary Franklin

COUNSEL FOR DEFENDANT: Daniel Hill and Shamariae Jones, Thomas Ericsson and Edwin Arnold

MINUTES OF PROCEEDINGS: Jury Trial (Day 2)

8:41 a.m., the court convened outside the presence of the jury. Arguments are heard regarding Mr.
Ericsson’s motion for mistrial.

The court recessed from 9:01 a.m. until 9:09 a.m.

Outside the presence of the jury, continued discussion regarding Mr. Ericsson’s motion for mistrial.
The trial will proceed as stated on the record.

The court recessed from 9:28 a.m. until 9:40 a.m.

Mr. Torgoley calls MARK AMUNDSON to the stand. The witness is sworn, and direct
examination commences.

9:54 a.m., the jury is excused.

Outside the presence of the jury, issue regarding witness testimony.

10:00 a.m., the jury enters.

Mr. Hill and Mr. Ericsson conduct cross-examination of MARK AMUNDSON. The witness is
excused.
Mr. Torgoley calls JHOANNA MARRUFO-RIVAS to the stand. The witness is sworn, and direct
examination commences. Government Exhibit 14 is marked and admitted into evidence. Mr.
Ericsson conducts cross-examination. The witness is excused.

Ms. Reese calls JUSTIN BEVERIDGE to the stand. The witness is sworn, and direct examination
commences. Mr. Hill and Mr. Ericsson conduct cross-examination. The witness is excused.

10:42 a.m., the jury is excused for a morning break.

Outside the presence of the jury, witnesses are discussed.

The court recessed from 10:43 a.m. until 10:59 a.m.

Mr. Torgoley calls ROBERTO SOTO to the stand. The witness is sworn, and direct examination
commences. The witness is excused.

Mr. Torgoley calls DARNISHA ARMSTRONG to the stand. The witness is sworn, and direct
examination commences. The witness is excused.

Ms. Reese calls MARIA JANETH CORONA to the stand. The witness is sworn, and direct
examination commences. The witness is excused.

Ms. Reese calls JESSICA ARANA to the stand. The witness is sworn, and direct examination
commences. The witness is excused.

11:48 a.m., the jury is excused for lunch.

Outside the presence of the jury, scheduling is discussed.

The court recessed from 11:52 a.m. - 1:00 p.m.

1:03 p.m., the jury enters.

Mr. Torgoley calls WENDY RIVERA to the stand. The witness is sworn, and direct examination
commences. Mr. Ericsson conducts cross-examination. The witness is excused.

Ms. Reese calls ZEYLA MADUENO to the stand. The witness is sworn, and direct examination
commences. The witness is excused.

Mr. Torgoley calls ISAAC BARRAGAN to the stand. The witness is sworn, and direct examination
commences. The witness is excused.

The jury is excused at 1:44 p.m.

The court recessed from 1:45 p.m. until 2:03 p.m.

2:05 p.m., the jury enters.
Ms. Reese calls CARLOS HERRERA to the stand. The witness is sworn, and direct examination
commences. Mr. Ericsson conducts cross-examination. The witness is excused.

2:41 p.m., the jury is admonished and excused for the evening.

Outside the presence of the jury, discussion regarding Henry Schlumpf’s testimony.

The parties’ joint trial stipulation ECF No. [215] is granted.

At 3:17 p.m., court adjourned.

IT IS ORDERED Jury Trial in this matter continued to Wednesday, May 19, 2021, at 9:00 a.m. in
courtroom 4B before the Honorable Andrew P. Gordon.


                                                                 DEBRA K. KEMPI, CLERK
                                                                 U.S. DISTRICT COURT

                                                                 BY:         /S/                d
                                                                 Melissa Johansen, Deputy Clerk
